DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 45, 46, 48, and 55 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36-45, 47, and 49-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herr et al. (US Patent 10,898,351 B2).
 	As to claim 36, Herr discloses a bio-electronic interface (i.e. as seen in figure 7-8 Herr discloses a bio-electronic interface for nerve regeneration) (see Fig. 7-8, Col. 17-18) comprising: 
 	a substrate (i.e. as seen in figure 7 and 13B the bio-electronic channel device is formed of a substrate as seen in figure 13B) (see Fig. 7 and 13B, Col. 27, Lines 1-27) the; 
 	a plurality of micro-scale tissue-engagement-structures coupled to the substrate (i.e. the micro-channel unit as seen in figure 7 and 13B are tissue engagement structures that applies electrical stimulations) (see Fig. 7, 13B, Col. 17 and 27), in which each tissue-engagement-structure has a distal end providing a base on the substrate (i.e. as seen in figure 13B and 9, the nerves is shows to have a distal ends for the muscles cells as well as nerve seen in figure 9 which is a proximal nerve 63 having interconnection in the form of tissue-engagement-structure which is provided on the base on the substrate as seen in figure 13) (see Fig. 9, 13, Col. 21 and 27), in which each tissue-engagement-structures comprises one or more guidance-features configured to guide the growth of a plurality of cells (i.e. the length structure as seen in figure 9 are guidance features configured to guide the growth of a plurality of nerve cells due to the electro-stimulations) (see Fig. 9, Col. 21); and 
 	one or more interface elements associated with each of the tissue-engagement- structures, each interface element configured to be coupled to one or more of the plurality of cells (i.e. as seen in figure 7-9, the interface element as the prosthetic unit 55 is an interface element whereby the nerves of the user are stimulated and controlled as seen in figure 7B) (see Fig. 7-9, Col. 17-21).
 	As to claim 52, discloses a method of manufacturing a bio-electronic interface (i.e. as seen in figure 7-8 Herr discloses a bio-electronic method of producing an interface for nerve regeneration) (see Fig. 7-8, Col. 17-18), comprising: 
 	providing a substrate (i.e. as seen in figure 7 and 13B the bio-electronic channel device is formed of a substrate as seen in figure 13B) (see Fig. 7 and 13B, Col. 27, Lines 1-27); 
 	forming a plurality of micro-scale tissue-engagement-structures (i.e. the micro-channel unit as seen in figure 7 and 13B are tissue engagement structures that applies electrical stimulations) (see Fig. 7, 13B, Col. 17 and 27), in which each tissue- engagement-structure has a distal end providing a base on the substrate (i.e. as seen in figure 13B and 9, the nerves is shows to have a distal ends for the muscles cells as well as nerve seen in figure 9 which is a proximal nerve 63 having interconnection in the form of tissue-engagement-structure which is provided on the base on the substrate as seen in figure 13) (see Fig. 9, 13, Col. 21 and 27), in which each tissue- engagement-structures comprises one or more guidance-features configured to guide the growth of a plurality of cells (i.e. the length structure as seen in figure 9 are guidance features configured to guide the growth of a plurality of nerve cells due to the electro-stimulations) (see Fig. 9, Col. 21); and 
 	associating one or more interface elements with each of the tissue-engagement- structures, each interface element configured to be coupled to one or more of the plurality of cells (i.e. as seen in figure 7-9, the interface element as the prosthetic unit 55 is an interface element whereby the nerves cells of the user are stimulated and controlled with specific stimulation connections as seen in figure 7B) (see Fig. 7-9, Col. 17-21).
 	As to claim 37, Herr teaches the bio-electronic interface of claim 36, in which the plurality of micro-scale tissue-engagement-structures comprises an array of tissue-engagement-structures, in which one or more dividers are provided on the substrate to form a plurality of cell-separation-regions associated with the plurality of tissue-engagement-structures (i.e. as seen in figure 7-8 and 13B, the divider of 13B is clearly shown to separate the individual nerve with the micro-channel arranged array 62 which form cell-separation-regions more clearly seen in figure 13) (see Fig. 7-8 and 13, [0017-0021] and [0027]).
	As to claim 38, Herr teaches the bio-electronic interface of claim 36, in which the one or more guidance- features comprise one or more cavities within one or more of the tissue-engagement-structures (i.e. the figure 8A embodiment shows one or more cavities with the tissue-engagement-structure) (see Fig. 8A, Col. 20, Lines 46-53).
	As to claim 39, Herr teaches the bio-electronic interface of claim 38, in which the one or more cavities each extend along the respective tissue-engagement-structures in a longitudinal direction (i.e. the figure 8A embodiment shows one or more cavities with the tissue-engagement-structure which are arranged in the longitudinal directions) (see Fig. 8A, Col. 20, Lines 46-53).
	As to claim 40, Herr teaches the bio-electronic interface of claim 39, in which cavities associated with a particular tissue-engagement-structure laterally extend across the substrate by different extents (i.e. as seen in figure 13 embodiment the cavities of the particular tissue-engagement is shown to be realized with a 3-D arrange design where the structure has lateral extensions across the substrate be different extends according to the layers) (see Fig. 13A and 13B, Col. 27).
	As to claim 41, Herr teaches the bio-electronic interface of claim 39, in which a divider separates a first cavity from a second cavity within a particular tissue-engagement-structure in which each cavity has a proximal opening and a distal opening, and the proximal opening of the first cavity is at a different longitudinal position to the proximal opening of the second cavity (i.e. as seen in figure 13 embodiment the cavities of the particular tissue-engagement is shown to be realized with a 3-D arrange design where the structure has lateral extensions across the substrate be different extends according to the layers and wherein the different longitudinal positions of the proximal and distal openings are seen in figure 12-13) (see Fig. 12, 13A and 13B, Col. 27).
	As to claim 42, Herr teaches the bio-electronic interface of claim 38, in which the one or more guidance- features comprise striations within the one or more cavities (i.e. as seen in figure 12-13 the cavities are guidance feature having groove like striations as seen in figure 12) (see Fig. 12, 13, Col. 27).
	As to claim 43, Herr teaches the bio-electronic interface of claim 36, in which the one or more guidance- features comprise striations on an exterior of one or more of the tissue-engagement-structures (i.e. as seen in figure 12-13 the cavities are guidance feature having groove like striations as seen in figure 12 where the groove is show to be on an exterior of the structure seen in figure 7-8) (see Fig. 7-8, 12, 13, Col. 18-21, Col. 27).
	As to claim 44, Herr teaches the bio-electronic interface of claim 36, the distal end having a width of one of 10, 25, 50, 100 microns or less (i.e. as seen in figure 13B emboidment the exterior size of the device 120 is said to be a 1mm size combination where by the individual slates are show to fit at least 7 distal end having each a separation unit, this shows that the width of the ends are approximately 100 microns or less and the channel is said width is around 20 microns) (see Fig. 13B, Col. 0027, Lines 10-15).
	As to claim 47, Herr teaches the bio-electronic interface of claim 36, in which each tissue-engagement- structure is needle-like (i.e. the figure 8 embodiment shows that the connection design of Herr is a needle like one that is long tubular in shape to access each of the nerve cells) (see Fig. 8A and 8B, Col. 17-18).
	As to claim 49, Herr teaches the bio-electronic interface of claim 36, in which one or more of the tissue- engagement-structures comprises a helical core (i.e. as seen in figure 13A and 13B, the 3D array design of the tissue engagement structure as a helical core seen in figure 13A which twist in a layer by layer topography) (see Fig. 13A, 13B, Col. 27).
	As to claim 50, Herr teaches the bio-electronic interface of claim 36, in which the tissue-engagement- structures are composed of degradable or partially degradable material (i.e. since the material used in Herr is a natural device they are by definition degradable at least partially over time) (see Fig. 7-8, Col. 17-18).
 	As to claim 51, Herr teaches a method of implanting a bio-electronic interface into an organ or a tissue, comprising: receiving the bio-electronic interface of claim 1; introducing the substrate to the organ or the tissue; allowing formation of connections between the plurality of cells of the interface and the organ or the tissue in which the introduction is performed ex vivo (i.e. as seen in figure 7-8, the bio-electronic interface of Herr uses a substrate which is introduced to the nerve tissues which allow the connections between the nerve cells with the interface of muscle tissues) (see Fig. 7-8, Col. 17-18).
	As to claim 53, Herr teaches the method of claim 52, further comprising applying the plurality or cells or a cell culture comprising the plurality of cells to the substrate (i.e. as seen in figure 7-8, the bio-electronic interface of Herr uses a substrate which is introduced to the nerve tissues which allow the connections between the nerve cells with the interface of muscle tissues) (see Fig. 7-8, Col. 17-18).
	As to claim 54, Herr teaches the method of claim 53, in which the plurality of cells or the cell culture is applied during the step of forming the plurality of micro-scale tissue-engagement-structures on the substrate(i.e. as seen in figure 7-8, the bio-electronic interface of Herr uses a substrate which is introduced to the nerve tissues which allow the connections between the nerve cells with the interface of muscle tissues) (see Fig. 7-8, Col. 17-18).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art McAlpine et al. (US Patent 9,029,168 B2) is cited to teach figure 10 embodiment with a similar type of micro-substrate based cellular control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 4, 2022